NEITHER  THIS  NOTE  NOR  THE  SECURITIES  THAT  MAY  BE  ISSUED  BY  THE
 COMPANY  UPON  CONVERSION  HEREOF

(COLLECTIVELY,  THE  “SECURITIES”)  HAVE  BEEN  REGISTERED  UNDER  THE
 SECURITIES  ACT  OF  1933,  AS  AMENDED

(THE “1933 ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION.
NEITHER THE SECURITIES NOR

ANY INTEREST OR PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED: (I) IN

THE  ABSENCE  OF  AN  EFFECTIVE  REGISTRATION  STATEMENT  FOR  THE  SECURITIES
 UNDER  THE  1933  ACT,  OR

APPLICABLE   STATE   SECURITIES   LAWS;   OR   (II)   IN   THE   ABSENCE   OF
  AN   OPINION   OF   COUNSEL,   IN   A   FORM

ACCEPTABLE  TO  THE  ISSUER,  THAT  REGISTRATION  IS  NOT  REQUIRED  UNDER  THE
 1933  ACT  OR;  (III)  UNLESS  SOLD,

TRANSFERRED OR ASSIGNED PURSUANT TO RULE 144 UNDER THE 1933 ACT.

12% CONVERTIBLE PROMISSORY NOTE

MATURITY DATE OF APRIL 3, 2018  *THE “MATURITY DATE”

$125,000   APRIL 3, 2017  *THE “ISSUANCE DATE”

FOR  VALUE  RECEIVED,  iGambit,  Inc.,  a  Delaware  Corporation  (the
 “Company”)  doing  business  in  Smithtown,  NY,  hereby  promises  to  pay  to
 the

order  of  JSJ  Investments  Inc.,  an  accredited  investor  and  Texas
 Corporation,  or  its  assigns  (the  “Holder”),  the  principal  amount  of
 One  Hundred  and

Twenty  Five  Thousand  Dollars  ($125,000)  (“Note”),  on  demand  of  the
 Holder  at  any  time  on  or  after  April  3,  2018  (the  “Maturity  Date”),
 and

to pay interest on the unpaid principal balance hereof at the rate of Twelve
 Percent  (12%)  per annum (the “Interest Rate”) commencing on the date hereof

(the “Issuance Date”).

1.      Payments of Principal and Interest.

a.      Pre-Payment and  Payment of Principal and  Interest.   The  Company may
pay this  Note  in  full, together  with  any and all accrued and

unpaid interest, plus any applicable  pre-payment premium set forth herein and
subject to the terms of this Section 1.a, at any time on

or  prior  to  the  date  which  occurs  180  days  after  the  Issuance  Date
 hereof  (the  “Prepayment  Date”).  In  the  event  the  Note  is  not

prepaid  in  full  on  or  before  the  Prepayment  Date,  it  shall  be  deemed
 a  “Pre-Payment  Default.  Until  the  One  Hundred  and  Eightieth

(180th)  day  after  the  Issuance  Date,  the  Company  may  pay  the
 principal  at  a  cash  redemption  premium  of  135%,  in  addition  to

outstanding  interest,  without  the  Holder’s  consent.  After  the  180th  day
 up  to  the  Maturity  Date  this  Note  shall  have  a  cash

redemption premium of 145% of the then outstanding principal amount of the Note,
plus accrued interest and Default Interest, if any,

which  may  only  be  paid  by  the  Company  upon  Holder’s  prior  written
 consent.  At  any  time  on  or  after  the  Maturity  Date,  the

Company may repay the then outstanding principal plus accrued interest and
Default Interest (defined below), if any, to the Holder.

b.      Demand  of Repayment.   The  principal and interest balance  of  this
Note  shall be  paid  to  the Holder  hereof on  demand  by the  Holder

at  any  time  on  or  after  the  Maturity  Date.   The  Default  Amount
 (defined  herein),  if  applicable,  shall  be  paid  to  Holder  hereof  on

demand by the Holder at any time such Default Amount becomes due and payable to
Holder.

c.      Interest.   This  Note  shall  bear  interest  (“Interest”)  at  the
 rate  of  Twelve  Percent  (12%)  per  annum  from  the  Issuance  Date

until  the  same  is  paid,  or  otherwise  converted  in  accordance  with
 Section  2  below,  in  full  and  the  Holder,  at  the  Holder’s  sole

discretion, may include any accrued but unpaid Interest in the Conversion
Amount. Interest shall commence accruing on the Issuance

Date,  shall  be  computed  on  the  basis  of  a  365-day  year  and  the
 actual number  of  days  elapsed  and  shall  accrue  daily  and,  after  the

Maturity  Date,  compound  quarterly.  Upon  an  Event  of  Default,  as
 defined  in  Section  10  below,  the  Interest  Rate  shall  increase  to

Eighteen Percent (18%) per annum for so long as the Event of Default is
continuing (“Default Interest”).

d.      General Payment Provisions.   This  Note  shall be  paid  in  lawful
money of  the  United  States  of  America  by check  or  wire  transfer  to

such  account as  the  Holder  may from time  to  time  designate  by written
 notice  to  the  Company in  accordance  with  the  provisions  of

this  Note.   Whenever  any amount expressed  to  be  due  by the  terms  of
 this  Note  is  due  on  any day which  is  not  a  Business  Day (as

defined  below),  the  same  shall  instead  be  due  on  the  next  succeeding
 day  which  is  a  Business  Day  and,  in  the  case  of  any  interest

payment  date  which  is  not  the  date  on  which  this  Note  is  paid  in
 full,  the  extension  of  the  due  date  thereof  shall  not  be  taken  into

account for  purposes  of  determining  the  amount of  interest due  on  such
 date.  For  purposes  of  this  Note, “Business  Day”  shall  mean

any day other  than  a  Saturday, Sunday  or  a  day on  which  commercial banks
 in  the  State  of Texas  are  authorized  or  required  by law

or executive order to remain closed.

2.      Conversion of Note. In accordance with the terms of subsection 2(b)
below, the Conversion Amount (see Paragraph 2(a)(i)) of this Note shall be

convertible  into  shares  of  the  Company’s  common  stock  (the  “Common
 Stock”)  according  to  the  terms  and  conditions  set  forth  in  this

Paragraph 2.



a.

Certain Defined Terms. For purposes of this Note, the following terms shall have
the following meanings:

i.     “Conversion  Amount”  means  the  sum  of  (a)  the  principal amount  of
 this  Note  to  be  converted  with  respect  to  which  this

determination is being made, (b) Interest; and (c) Default Interest, if any, if
so included at the Holder’s sole discretion.

1





--------------------------------------------------------------------------------

ii.     “Conversion Price” is a 50% discount to the  lowest VWAP (Volume
Weighted Average Price) during the previous twenty

(20) trading days to the date of Conversion.

iii.     “Person”  means  an  individual,  a  limited  liability  company,  a
 partnership,  a  joint  venture,  a  corporation,  a  trust,  an

unincorporated organization and a government or any department or agency
thereof.

iv.     “Shares”  means the Shares of the Common Stock  of the  Company into
which any balance on this Note may be  converted

upon submission of a “Conversion Notice” to the Company substantially in the
form attached hereto as Exhibit 1.

b.      Holder’s  Conversion  Rights. The  Holder  shall be  entitled  to
 convert all of  the  outstanding and unpaid  principal and  accrued  interest

of this Note into fully paid and non-assessable shares of Common Stock in
accordance with the stated Conversion Price commencing

on  the  date  that  is  180  days  from  the  date  hereof,  except  that  upon
 the  occurrence  of  an  Organic  Change,  as  defined  in  Section  3

below, or an Event of Default, as defined in Section 10(a) below, the Note will
become immediately convertible. The Holder shall not

be  entitled  to  convert on  a  Conversion  Date  that amount of  the  Note  in
 connection  with  that number  of  shares  of  Common  Stock  which

would be in excess of the sum of the number of shares of Common Stock issuable
upon the conversion of the Note with respect to which

the determination of this provision is being made on a Conversion Date, which
would result in beneficial ownership by the Holder and its

affiliates of more than 4.99% of the outstanding shares of Common Stock of the
Company on such Conversion Date.  For the purposes of

the  provision  to  the  immediately  preceding  sentence,  beneficial
 ownership  shall  be  determined  in  accordance  with  Section  13(d)  of  the

Securities Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder.
 Subject to the foregoing, the Holder shall not be limited

to aggregate conversions of 4.99% (“Conversion Limitation 1”).  The Holder shall
have the authority to determine whether the restriction

contained  in  this  Section  2(b)  will  limit  any  conversion  hereunder,
 and  accordingly,  the  Holder  may  waive  the  conversion  limitation

described  in  this  Section  2(b),  in  whole  or  in  part,  upon  and
 effective  after  61  days  prior  written  notice  to  the  Company  to
 increase  or

decrease such percentage to any other amount as determined by Holder in its sole
discretion (“Conversion Limitation 2”).



c.

Fractional Shares. The Company shall not issue any fraction of a share of Common
Stock upon any conversion; if  such  issuance  would

result in the issuance of a  fraction of  a share of Common Stock, the  Company
shall round such fraction of a  share of Common Stock

up  to  the  nearest  whole  share  except  in  the  event  that  rounding  up
 would  violate  the  conversion  limitation  set  forth  in  section  2(b)

above.

d.      Conversion   Amount.   The   Conversion   Amount   shall   be
  converted   pursuant   to   Rule   144(b)(1)(ii)   and   Rule   144(d)(1)(ii)
  as

promulgated  by  the  Securities  and  Exchange  Commission  under  the
 Securities  Act  of  1933,  as  amended,  into  unrestricted  shares  at

the Conversion Price.



e.

Mechanics of Conversion. The conversion of this Note shall be conducted in the
following manner:

i.     Holder’s  Conversion  Requirements.  To  convert  this  Note  into
 shares  of  Common  Stock  on  any  date  set  forth  in  the

Conversion  Notice  by  the  Holder  (the  “Conversion  Date”),  the  Holder
 shall  transmit  by  email,  facsimile  or  otherwise

deliver,  for  receipt  on  or  prior  to  11:59  p.m.,  Eastern  Time,  on
 such  date  or  on  the  next  business  day,  a  copy  of  a  fully

executed notice of conversion in the form attached hereto as Exhibit 1 to the
Company.

ii.     Company’s  Response.  Upon  receipt  by  the  Company  of  a  copy  of
 a  Conversion  Notice,  the  Company  shall  as  soon  as

practicable,  but  in  no  event  later  than  one  (1)  Business  Day  after
 receipt  of  such  Conversion  Notice,  send,  via  email,

facsimile  or  overnight  courier,  a  confirmation  of  receipt  of  such
 Conversion  Notice  to  such  Holder  indicating  that  the

Company  will  process  such  Conversion  Notice  in  accordance  with  the
 terms  herein. Within  two  (2)  Business  Days  after

the  date  the  Conversion  Notice  is  delivered,  the  Company  shall  have
 issued  and  electronically  transferred  the  shares  to

the  Broker  indicated  in  the  Conversion  Notice;  should  the  Company  be
 unable  to  transfer  the  shares  electronically,  it

shall, within two (2)  Business Days after  the  date  the  Conversion Notice
 was delivered, have surrendered to an overnight

courier for delivery the next day to  the address as specified in  the
Conversion Notice, a  certificate, registered in the name

of the Holder, for the number of shares of Common Stock to which the Holder
shall be entitled.

iii.     Record  Holder.  The  person  or  persons  entitled  to  receive  the
 shares  of  Common  Stock  issuable  upon  a  conversion  of  this

Note  shall be  treated  for  all purposes  as  the  record  holder  or  holders
 of  such  shares  of  Common  Stock  on  the  Conversion

Date.

iv.     Timely  Response  by  Company.  Upon  receipt  by  Company  of  a
 Conversion  Notice,  Company  shall  respond  within  one

business  day  to  Holder  confirming  the  details  of  the  Conversion,  and
 provide  within  two  business  days  the  Shares

requested in the Conversion Notice.

v.     Liquidated Damages for Delinquent Response. If the Company fails to
deliver for whatever reason (including any neglect

or  failure  by,  e.g.,  the  Company,  its  counsel  or  the  transfer  agent)
 to  Holder  the  Shares  as  requested  in  a  Conversion

Notice within  three  (3)  business days  of  the  Conversion  Date, the
 Company shall be  deemed  in  “Default of  Conversion.”

Beginning  on  the  fourth  (4th)  business  day  after  the  date  of  the
 Conversion  Notice,  after  the  Company  is  deemed  in

Default of Conversion, there shall accrue liquidated damages (the “Conversion
Damages”) of $2,000 per day for each day

after  the  third  business  day  until  delivery  of  the  Shares  is  made,
 and  such  penalty  will  be  added  to  the  Note  being

converted  (under  the  Company’s and Holder’s  expectation  and  understanding
that any penalty amounts  will  tack  back  to

the  Issuance Date of the  Note). The Parties agree that, at the time  of
drafting of  this Note, the Holder’s damages as to the

2





--------------------------------------------------------------------------------

delinquent  response  are  incapable  or  difficult  to  estimate  and  that
 the  liquidated  damages  called  for  is  a  reasonable

forecast of just compensation.

vi.     Liquidated  Damages  for  Inability  to  Issue  Shares.  If  the
 Company  fails  to  deliver  Shares  requested  by  a  Conversion

Notice  due  to  an  exhaustion  of  authorized  and  issuable  common  stock
 such  that  the  Company must  increase  the  number

of shares of authorized  Common  Stock before  the Shares requested  may be
 issued  to the Holder, the  discount set forth  in

the  Conversion  Price  will  be  increased  by  5  percentage  points  (i.e.
 from  40%  to  45%)  for  the  Conversion  Notice  in

question  and  all future  Conversion Notices until the  outstanding principal
and  interest of  the  Note  is  converted or  paid  in

full. These liquidated damages shall not render the penalties prescribed by
Paragraph 2(e)(v) void, and shall be applied in

conjunction with Paragraph 2(e)(v) unless otherwise agreed to in writing by the
Holder. The Parties agree that, at the time

of drafting of  this  Note,  the  Holder’s damages as  to  the  inability to
 issue  shares are  incapable  or  difficult  to  estimate  and

that the liquidated damages called for is a reasonable forecast of just
compensation.

vii.     Rescindment of  Conversion  Notice.  If: (i)  the Company fails  to
respond to Holder  within  one  business day from the  date

of delivery of a  Conversion Notice  confirming the  details  of  the
 Conversion, (ii) the  Company fails  to  provide  the Shares

requested  in  the  Conversion  Notice  within  three  business  days  from  the
 date  of  the  delivery  of  the  Conversion  Notice,

(iii) the Holder is unable to procure a legal opinion required to have the
Shares issued unrestricted and/or deposited to sell

for any reason related to the Company's  standing with the SEC or  FINRA, or any
action or inaction by the Company, (iv)

the  Holder  is  unable  to  deposit  the  Shares  requested  in  the
 Conversion  Notice  for  any  reason  related  to  the  Company's

standing  with  the  SEC  or  FINRA,  or  any  action  or  inaction  by  the
 Company,  (v)  if  the  Holder  is  informed  that  the

Company  does  not  have  the  authorized  and  issuable  Shares  available  to
 satisfy  the  Conversion,  or  (vi)  if  OTC  Markets

changes the Company's designation to  'Limited Information' (Yield), 'No
Information' (Stop Sign), 'Caveat Emptor' (Skull

and Crossbones), or  'OTC', 'Other OTC' or  'Grey Market' (Exclamation Mark
Sign) on the day of or any day after the date

of  the  Conversion  Notice,   the  Holder   maintains   the  option   and  sole
 discretion   to  rescind   the   Conversion  Notice

("Rescindment")  by  delivering  a  notice  of  rescindment  to  the  Company
 in  the  same  manner  that  a  Conversion  Notice  is

required to be delivered to the Company pursuant to the terms of this Note.

viii.     Transfer  Agent  Fees  and  Legal  Fees.  The  issuance  of  the
 certificates  shall  be  without  charge  or  expense  to  the  Holder.

The  Company shall pay any and  all Transfer  Agent fees,  legal fees, and
advisory fees required  for  execution of this Note

and processing of any Notice of Conversion, including but not limited to the
cost of obtaining a  legal opinion with regard

to  the  Conversion.  The  Holder  will  deduct  $3,000  from  the  principal
 payment  of  the  Note  solely  to  cover  the  cost  of

obtaining  any  and  all  legal opinions  required  to  obtain  the  Shares
 requested  in  any given  Conversion  Notice.  These  fees

do  not  make  provision  for  or  suffice  to  defray  any  legal  fees
 incurred  in  collection  or  enforcement  of  the  Note  as

described in Paragraph 13.

ix.     Conversion Right Unconditional.    If  the Holder shall provide a Notice
of  Conversion as provided herein, the  Company’s

obligations   to   deliver   Common   Stock   shall   be   absolute   and
  unconditional,   irrespective   of   any   claim   of   setoff,

counterclaim, recoupment, or alleged breach by the Holder of any obligation to
the Company.



3.      Other   Rights   of   Holder:   Reorganization,   Reclassification,
  Consolidation,   Merger   or   Sale.

An y    recapitalization,   reorganization,

reclassification,  consolidation,  merger,  sale  of  all  or  substantially
 all  of  the  Company’s  assets  to  another  Person  or  other  transaction
 which  is

effected  in  such  a  way  that  holders  of  Common  Stock  are  entitled  to
 receive  (either  directly  or  upon  subsequent  liquidation)  stock,
 securities,

cash  or  other  assets with respect to  or  in  exchange  for  Common  Stock
 is  referred  to  herein  as “Organic  Change.”   Prior  to the consummation of

any (i)  Organic  Change  or  (ii)  other  Organic  Change  following which  the
 Company  is  not  a  surviving  entity,  the  Company will  secure  from  the

Person  purchasing  such  assets or  the  successor  resulting  from  such
 Organic  Change  (in  each  case, the  “Acquiring Entity”)  a  written
 agreement

(in  form  and  substance  reasonably  satisfactory  to  the  Holder)  to
 deliver  to  Holder  in  exchange  for  this  Note,  a  security  of  the
 Acquiring  Entity

evidenced  by a  written  instrument  substantially  similar  in  form  and
 substance  to  this  Note,  and  reasonably  satisfactory to  the  Holder.
  Prior  to

the  consummation  of  any other  Organic Change, the Company shall make
 appropriate  provision  (in form and substance reasonably satisfactory

to  the  Holder)  to  ensure  that  the  Holder  will  thereafter  have  the
 right to  acquire  and  receive  in  lieu  of  or  in  addition  to  (as  the
 case  may  be)  the

shares  of  Common  Stock  immediately  theretofore  acquirable  and  receivable
 upon  the  conversion  of  the  Note,  such  shares  of  stock,  securities,

cash  or  other  assets that would  have  been issued or  payable  in such
 Organic Change with  respect to or  in exchange  for  the  number  of  shares
of

Common  Stock  which  would  have  been  acquirable  and  receivable  upon  the
 conversion  of  the  Note  as  of  the  date  of  such  Organic  Change

(without  taking  into  account  any  limitations  or  restrictions  on  the
 convertibility  of  the  Note  set  forth  in  Section  2(b)  or  otherwise).
   All

provisions of this Note must be included to the satisfaction of Holder in any
new Note created pursuant to this section.

4.      Representations  and  Warranties  of  the  Company.  In  connection
 with  the  transactions  provided  for  herein,  the  Company hereby
 represents  and

warrants to the Holder the following:



a.

Organization, Good Standing and Qualification. The Company is a corporation duly
organized, validly existing and in good standing

under  the  laws  of  the  state  of  its  incorporation  and  has  all
 requisite  corporate  power  and  authority  to  carry  on  its  business  as
 now

conducted.  The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so

qualify would have a material adverse effect on its business or properties.

b.      Authorization.  All corporate  action  has been  taken  on the  part  of
 the  Company,  its  officers, directors and  stockholders necessary for

the authorization, execution and delivery of this Agreement.  The Company has
taken all corporate action required to make all of the

3





--------------------------------------------------------------------------------

obligations  of  the  Company  reflected  in  the  provisions  of  this
 Agreement,  valid  and  enforceable  obligations.  The  shares  of  capital

stock issuable upon conversion of the Note have been authorized or will be
 authorized prior to the issuance of such shares.



c.

Fiduciary Obligations. The  Company hereby represents that it intends to use the
 proceeds of the Note primarily for the operations of

its  business  and  not  for  any  personal,  family,  or  household  purpose.
  The  Company hereby  represents  that  its  board  of  directors,  in

the  exercise  of its  fiduciary duty, has  approved  the  execution  of  this
 Agreement based  upon  a  reasonable  belief  that the  proceeds  of

the Note provided for herein is appropriate for the Company after reasonable
inquiry concerning its financial objectives and financial

situation.

d.      Data Request Form.  The Company hereby represents and warrants to Holder
that all of the information furnished to Holder pursuant

to the data request form (“DRF”) dated March 16, 2017 is true and correct in all
material respects as of the date hereof.

5.      Issuance  of  Common  Stock  Equivalents.  If  the  Company,  at  any
 time  after  the  Issuance  Date,  shall  issue  any  securities  convertible
 into  or

exchangeable  for,  directly or  indirectly,  Common  Stock  (“Convertible
 Securities”), other  than  the  Note,  or  any  rights or  warrants  or
 options  to

purchase  any  such  Common  Stock  or  Convertible  Securities,  shall  be
 issued  or  sold  (collectively,  the  “Common  Stock  Equivalents”)  and  the

aggregate  of  the  price  per  share  for  which  additional  Shares  of
 Common  Stock  may  be  issuable  thereafter  pursuant  to  such  Common  Stock

Equivalent, plus the consideration received by the Company for issuance of such
Common Stock Equivalent divided by the number of shares of

Common  Stock  issuable  pursuant  to  such  Common  Stock  Equivalent  (the
 “Aggregate  Per  Common  Share  Price”)  shall  be  less  than  the

applicable  Conversion Price then in effect, or if, after any such issuance of
Common Stock Equivalents, the price per share for which additional

Shares of Common Stock  may be  issuable  thereafter is amended or adjusted, and
such price as so amended shall make  the Aggregate Per Share

Common  Price  be  less  than  the  applicable  Conversion  Price  in  effect
 at  the  time  of  such  amendment  or  adjustment,  then  the  applicable

Conversion Price upon each such issuance or amendment shall be reduced to the
lower of: (i) the Conversion Price; or (ii) a  twenty-five percent

(25%)  discount  to  the  lowest  Aggregate  Per  Common  Share  Price  (whether
 or  not  such  Common  Stock  Equivalents  are  actually  then

exercisable,  convertible  or  exchangeable  in  whole  or  in  part)  as  of
 the  earlier  of  (A)  the  date  on  which  the  Company  shall  enter  into
 a  firm

contract  for  the  issuance  of  such  Common  Stock  Equivalent,  or  (B)  the
 date  of  actual  issuance  of  such  Common  Stock  Equivalent.  No

adjustment  of  the  applicable  Conversion  Price  shall  be  made  under  this
 Section  6  upon  the  issuance  of  any  Convertible  Security  which  is

outstanding on the day immediately preceding the Issuance Date.

6.      Reservation  of  Shares. The  Company  shall  at  all  times,  so  long
 as  any principal amount  of  the  Note  is  outstanding, reserve  and  keep
 available

out  of  its  authorized  and  unissued  shares  of  Common  Stock,  solely  for
 the  purpose  of  effecting  the  conversion  of  the  Note,  four  times  the

number  of  shares  of  Common  Stock  as  shall  at  all  times  be  sufficient
 to  effect  the  conversion  of  all  of  the  principal amount,  plus
 Interest  and

Default  Interest,  if  any,  of  the  Note  then  outstanding  (“Share
 Reserve”),  unless  the  Holder  stipulates  otherwise  in  the  “Irrevocable
 Letter  of

Instructions  to  the  Transfer  Agent.”   So  long  as  this  Note  is
 outstanding,  upon  written  request  of  the  Holder  or  via  telephonic
 communication,

the  Company’s  Transfer  Agent  shall  furnish  to  the  Holder  the
 then-current number  of  common  shares issued  and  outstanding,  the
 then-current

number  of  common  shares  authorized,  the  then-current number  of
 unrestricted  shares, and  the  then-current number  of  shares  reserved  for
 third

parties.

7.      Voting Rights. The Holder of this Note shall have no voting rights as a
note holder, except as required by law, however, upon the conversion of

any portion  of  this  Note  into Common Stock, Holder  shall have the  same
 voting rights as  all other Common  Stock holders with respect to  such

shares of Common Stock then owned by Holder.

8.      Reissuance  of  Note.  In  the  event  of  a  conversion  or  redemption
 pursuant  to  this  Note  of  less  than all of  the  Conversion  Amount
represented by

this  Note,  the  Company  shall  promptly  cause  to  be  issued  and
 delivered  to  the  Holder,  upon  tender  by  the  Holder  of  the  Note
 converted  or

redeemed,  a  new  note  of  like  tenor  representing  the  remaining
 principal  amount  of  this  Note  which  has  not  been  so  converted  or
 redeemed  and

which is in substantially the same form as this Note, as set forth above.

9.      Default and Remedies.



a.

Event of Default. For purposes of this Note, an  “Event of Default”  shall
 occur  upon:

i.     the  Company’s  default  in  the  payment  of  the  outstanding
 principal,  Interest  or  Default  Interest  of  this  Note  when  due,

whether at Maturity, acceleration or otherwise;

ii.     the occurrence of a Default of Conversion as set forth in Section
2(e)(v);

iii.     the  failure  by  the  Company  for  ten  (10)  days  after  notice  to
 it  to  comply  with  any  material  provision  of  this  Note  not

included in this Section 10(a);

iv.     the Company’s breach of any covenants, warranties, or representations
made by the Company herein;

v.     any of the information in the DRF is false or misleading in any material
respect;

vi.     the default by the Company in any Other Agreement entered into by and
between the Company and Holder, for  purposes

hereof  “Other  Agreement”  shall  mean,  collectively,  all  agreements  and
 instruments  between,  among  or  by:  (1)  the

Company,  and,  or  for  the  benefit  of,  (2)  the  Holder  and  any
 affiliate  of  the  Holder,  including  without  limitation,

promissory notes;

vii.     the cessation of operations of the Company or a  material subsidiary;

viii.     the Company pursuant to or within the meaning of any Bankruptcy Law;
(a) commences a voluntary case; (b) consents to

the entry of an order for relief against it in an involuntary case; (c) consents
to the appointment of a Custodian of  it or for

all  or  substantially  all  of  its  property;  (d)  makes  a  general
 assignment  for  the  benefit  of  its  creditors;  or  (e)  admits  in

writing that it is generally unable to pay its debts as the same become due;

ix.     court  of  competent  jurisdiction  entering  an  order  or  decree
 under  any  Bankruptcy  Law  that:  (a)  is  for  relief  against  the

Company in an involuntary case; (b) appoints a Custodian of the Company or for
all or substantially all of its property; or

4





--------------------------------------------------------------------------------

(c)  orders  the  liquidation  of  the  Company or  any subsidiary,  and  the
 order  or  decree  remains  unstayed  and  in  effect  for

thirty (30) days;

x.     the Company files a Form 15 with the SEC;

xi.     the  Company’s  failure  to  timely  file  all  reports  required  to
 be  filed  by  it  with  the  Securities  and  Exchange  Commission.

Only  for  the  first  120  days  after  the  issuance  of  the  Note,  the
 Company  shall  have  sixty  (60)  calendar  days  to  cure  the

default;

xii.     the  Company’s  failure  to  timely  file  all  reports  required  to
 be  filed  by  it  with  OTC  Markets  to  remain  a  “Current

Information” designated company;

xiii.     the  Company’s  Common  Stock  is  reported  as  “No  Inside”  by  OTC
 Markets  at  any  time  while  any  principal,  Interest  or

Default Interest under the Note remains outstanding;

xiv.     the  Company’s  failure   to  maintain  the  required   Share   Reserve
 pursuant  to  the   terms   of  the  Irrevocable   Letter   of

Instructions to the Transfer Agent;

xv.     the  Company  directs  its  transfer  agent  not  to  transfer,  or
 delays,  impairs,  or  hinders  its  transfer  agent  in  transferring  or

issuing  (electronically  or  in  certificated  form)  any  certificate  for
 Shares  of  Common  Stock  to  be  issued  to  the  Holder

upon conversion of or otherwise pursuant to this Note as and when required by
this Note, or fails to remove (or directs its

transfer agent not to remove  or impairs, delays and/or hinders its transfer
agent from removing) any restrictive  legend (or

to withdraw and stop transfer  instructions) on any certificate  for  any Shares
of Common  Stock  issued  to the  Holder  upon

conversion of or otherwise pursuant to this Note as and when required by this
Note (or  makes any written announcement,

statement  or  threat  that  it  does  not  intend  to  honor  its  obligations
 pursuant  to  a  Conversion  Notice  submitted  by  the

Holder)  and  any  such  failure  shall  continue  uncured  for  three  (3)
 Business  Days  after  the  Conversion  Notice  has  been

delivered to the Company by Holder;

xvi.     the  Company’s  failure  to  remain  current in  its  billing
 obligations  with  its transfer  agent and  such delinquency causes  the

transfer agent to refuse to issue Shares to Holder pursuant to a Conversion
Notice;

xvii.     the Company effectuates a reverse split of its Common Stock and fails
to provide twenty (20) days prior written notice  to

Holder of its intention to do so; or

xviii.     OTC   Markets   changes   the   Company's   designation   to   'No
  Information'   (Stop   Sign),   'Caveat   Emptor'   (Skull   and

Crossbones), or 'OTC',  'Other OTC' or 'Grey Market' (Exclamation Mark Sign).

xix.     "Change  of  Control  Transaction"  means  the  occurrence  after  the
 date  hereof  of  any  of  (a)  an  acquisition  after  the  date

hereof  by  an  individual  or  legal  entity  or  "group"  (as  described  in
 Rule  13d-5(b)(1)  promulgated  under  the  Securities

Exchange  Act  of  1934)  of  effective  control  (whether  through  legal  or
 beneficial  ownership  of  capital  stock  of  the

Company,  by  contract  or  otherwise)  of  in  excess  of  40%  of  the  voting
 securities  of  the  Company,  (b)  the  Company

merges  into  or  consolidates  with  any  other  Person,  as  that  term  is
 defined  in  the  Securities  Act  of  1933,  as  amended,  or

any Person  merges into or consolidates with the Company and, after giving
effect to such transaction, the stockholders of

the Company immediately prior  to such transaction own  less than 60% of  the
aggregate voting power of the Company or

the  successor  entity  of  such  transaction,  (c)  the  Company sells  or
 transfers  all  or  substantially all  of  its  assets  to  another

Person  and  the  stockholders  of  the  Company immediately  prior  to  such
 transaction  own  less  than  60%  of  the  aggregate

voting  power  of  the  acquiring  entity  immediately  after  the  transaction,
 (d)  a  replacement  at  one  time  or  within  a  three

year period of  more than one-half of the  members of  the Board of Directors
which is not approved by a  majority of those

individuals who are  members of  the  Board  of Directors on  the  Issuance Date
 (or  by those  individuals who  are  serving as

members  of  the  Board  of  Directors on any date  whose  nomination  to  the
 Board  of  Directors was approved  by  a  majority

of  the  members  of  the  Board  of  Directors  who are  members  on  the  date
 hereof), or  (e)  the  execution  by the  Company of

an agreement to which the Company  is a party or by which it is bound.

xx.     Altering the conversion terms of any notes that are currently
outstanding.

The Term “Bankruptcy Law”  means Title 11, U.S. Code, or any similar Federal or
State  Law for the relief of debtors. The

term “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

b.      Remedies.  If  an  Event  of  Default  occurs,  the  Holder  may  in
 its  sole  discretion  determine  to  request  immediate  repayment  of  all
 or

any portion  of  the  Note  that remains  outstanding; at such  time  the
 Company  will  be  required  to pay the  Holder  the  Default  Amount

(defined  herein)  in  cash.   For  purposes  hereof,  the  “Default  Amount”
 shall  mean:  the  product  of  (A)  the  then  outstanding  principal

amount  of  the  Note,  plus  accrued  Interest  and  Default  Interest,
 divided  by  (B)  the  Conversion  Price  as  determined  on  the  Issuance

Date,  multiplied  by (C)  the  highest price  at which  the  Common  Stock
 traded  at any time  between  the  Issuance  Date  and  the  date  of

the  Event  of  Default.   If  the  Company  fails  to  pay  the  Default
 Amount  within  five  (5)  Business  Days  of  written  notice  that  such

amount is due and payable, then Holder shall have the right at any time, so long
as the Company remains in default (and so long and

to  the  extent  there  are  a  sufficient  number  of  authorized  but
 unissued  shares),  to  require  the  Company,  upon  written  notice,  to

immediately  issue,  in  lieu  of  the  Default  Amount,  the  number  of
 shares  of  Common  Stock  of  the  Company  equal  to  the  Default

Amount divided by the Conversion Price then in effect.

10.    Vote  to  Change  the  Terms  of  this  Note.  This  Note  and  any
 provision  hereof  may  only  be  amended  by  an  instrument  in  writing
 signed  by  the

Company and the Holder.

11.    Lost  or  Stolen  Note.  Upon  receipt  by  the  Company  of  evidence
 satisfactory  to  the  Company  of  the  loss,  theft,  destruction  or
 mutilation  of  this

Note,  and,  in  the  case  of  loss,  theft  or  destruction,  of  an
 indemnification  undertaking  by  the  Holder  to  the  Company  in  a  form
 reasonably

acceptable  to  the  Company and,  in  the  case  of  mutilation, upon
 surrender  and  cancellation  of  the  Note,  the  Company shall  execute  and
 deliver a

new Note of like tenor and date and in substantially the same form as this Note;
provided, however, the Company shall not be obligated to re-issue a

5





--------------------------------------------------------------------------------

Note  if  the  Holder  contemporaneously  requests  the  Company  to  convert
 such  remaining  principal  amount,  plus  accrued  Interest  and  Default

Interest, if any, into Common Stock.

12.    Payment  of  Collection,  Enforcement  and  Other  Costs.  If: (i)  this
 Note  is  placed  in  the  hands of  an  attorney  for  collection  or
 enforcement  or  is

collected  or  enforced  through  any  legal  proceeding;  or  (ii)  an
 attorney  is  retained  to  represent  the  Holder  of  this  Note  in  any
 bankruptcy,

reorganization, receivership or other proceedings affecting creditors’ rights
and involving a claim under this Note, then the Company shall pay to the

Holder all reasonable attorneys’ fees, costs and expenses incurred in connection
therewith, in addition to all other amounts due hereunder.

13.    Cancellation.  After  all  principal,  accrued  Interest  and  Default
 Interest,  if  any,  at  any  time  owed  on  this  Note  has  been  paid  in
 full  or  otherwise

converted  in  full,  this  Note  shall  automatically  be  deemed  canceled,
 shall  be  surrendered  to  the  Company  for  cancellation  and  shall  not
 be

reissued.

14.    Waiver  of  Notice.  To  the  extent  permitted  by  law,  the  Company
 hereby  waives  demand,  notice,  protest  and  all  other  demands  and
 notices  in

connection with the delivery, acceptance, performance, default or enforcement of
this Note.

15.    Governing  Law.  This  Note  shall  be  construed  and  enforced   in
 accordance  with,  and  all  questions  concerning  the  construction,
 validity,

interpretation  and  performance  of  this  Note  shall  be  governed  by,  the
 laws  of  the  State  of  Texas,  without  giving  effect  to  provisions
 thereof

regarding conflict of laws. Each party hereby irrevocably submits to the
non-exclusive jurisdiction of the state and federal courts sitting in Texas for

the  adjudication  of  any  dispute  hereunder  or  in  connection  herewith  or
 with  any transaction  contemplated  hereby  or  discussed  herein,  and
 hereby

irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such

court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper. Each

party  hereby  irrevocably  waives  personal  service  of  process  and
 consents  to  process  being  served  in  any  such  suit,  action  or
 proceeding  by

sending,  through  certified  mail  or  overnight  courier,  a  copy  thereof
 to  such  party at  the  address  for  such  notices  to  it  under  this
 Agreement  and

agrees that such  service  shall constitute  good  and  sufficient service  of
 process  and  notice  thereof. Nothing  contained  herein  shall be  deemed  to

limit  in  any  way  any  right  to  serve  process  in  any  manner  permitted
 by  law.  EACH  PARTY  HEREBY  IRREVOCABLY  WAIVES  ANY

RIGHT   IT   MAY  HAVE,   AND   AGREES   NOT   TO   REQUEST,   A   JURY   TRIAL
  FOR   THE   ADJUDICATION   OF   ANY   DISPUTE

HEREUNDER   OR   IN   CONNECTION   HEREWITH   OR   ARISING   OUT   OF   THIS
  AGREEMENT   OR   ANY   TRANSACTION

CONTEMPLATED HEREBY.

16.    Remedies, Characterizations, Other  Obligations, Breaches and Injunctive
 Relief. The  remedies provided in this Note shall be cumulative  and  in

addition  to  all  other  remedies  available  under  this  Note,  at  law  or
 in  equity  (including  a  decree  of  specific  performance  and/or  other
 injunctive

relief),  and  no  remedy  contained  herein  shall  be  deemed  a  waiver  of
 compliance  with  the  provisions  giving  rise  to  such  remedy  and  nothing

herein  shall  limit  the  Holder’s  right  to  pursue  actual  damages  for
 any  failure  by  the  Company  to  comply  with  the  terms  of  this  Note.
 The

Company  covenants  to  the  Holder  that  there  shall  be  no
 characterization  concerning  this  instrument  other  than  as  expressly
 provided  herein.

Amounts set  forth  or  provided  for  herein  with  respect to  payments,
conversion  and  the  like  (and  the  computation  thereof)  shall be  the
 amounts

to  be  received  by the  Holder  thereof  and  shall  not,  except  as
 expressly  provided  herein,  be  subject  to  any  other  obligation  of  the
 Company  (or

the performance thereof).

17.    Specific  Shall  Not  Limit  General;  Construction.  No  specific
 provision  contained  in  this  Note  shall  limit  or  modify  any  more
 general  provision

contained herein. This Note  shall be deemed to be  jointly drafted by the
Company and the Holder and shall not be construed against any person

as the drafter hereof.

18.    Failure  or  Indulgence  Not  Waiver.  No  failure  or  delay on  the
 part  of  the  Holder  in  the  exercise  of  any  power,  right  or  privilege
 hereunder  shall

operate as a waiver thereof, nor shall any single  or partial exercise of any
such power, right or privilege preclude further exercise thereof or of any

other right, power or privilege.

19.    Partial Payment. In the event of partial payment by the Holder, the
principal sum due to the Holder shall be  prorated based on the consideration

actually paid  by the  Holder  such  that the  Company  is  only required  to
 repay  the  amount  funded  and  the  Company  is  not  required  to  repay any

unfunded portion of this Note, with the exception of any OID contemplated
herein.

20.    Entire  Agreement.  This  Agreement  constitutes  the  full  and  entire
 understanding  and  agreement  between  the  parties  with  regard  to  the
 subjects

herein.  None of the terms of this Agreement can be waived or modified, except
by an express agreement signed by all Parties hereto.

21.    Additional  Representations  and  Warranties.  The  Company  expressly
 acknowledges  that  the  Holder,  including  but  not  limited  to  its
 officer,

directors,  employees,  agents,  and  affiliates,  have  not  made  any
 representation  or  warranty  to  it  outside  the  terms  of  this  Agreement.
   The

Company further acknowledges that there have been no representations or
warranties about future financing or subsequent transactions between

the parties.

22.    Notices. All notices and other communications given or made to the
Company pursuant hereto shall be in writing (including facsimile  or similar

electronic  transmissions)  and  shall  be  deemed  effectively  given:   (i)
 upon  personal  delivery,  (ii)  when  sent  by  electronic  mail  or
 facsimile,  as

deemed received by the close of business on the date sent, (iii) five (5) days
after having been sent by registered or certified mail, return receipt

requested,  postage  prepaid  or  (iv)  one  (1)  day  after  deposit  with  a
 nationally  recognized  overnight  courier,  specifying  next  day  delivery.
  All

communications  shall  be  sent  either  by  email,  or  fax,  or  to  the
 email  address  or  facsimile  number  set  forth  on  the  signature  page
 hereto.  The

physical  address,  email  address,  and  phone  number  provided  on  the
 signature  page  hereto  shall  be  considered  valid  pursuant  to  the  above

stipulations; should the Company’s contact information change from that listed
on the signature page, it is incumbent on the Company to inform

the Holder.

6





--------------------------------------------------------------------------------

23.    Severability.  If  one  or  more  provisions  of  this  Agreement  are
 held  to  be  unenforceable  under  applicable  law,  such  provision  shall
 be  excluded

from this Agreement and the rest of the Agreement shall be enforceable in
accordance with its terms.

24.    Usury.   If  it  shall  be  found  that  any  interest  or  other  amount
 deemed  interest  due  hereunder  violates  the  applicable  law  governing
 usury,  the

applicable  rate  of  interest  due  hereunder  shall  automatically  be
 lowered  to  equal  the  maximum  rate  of  interest  permitted  under
 applicable  law.

The Company covenants (to the extent that it may lawfully do so) that it will
not seek to claim or take  advantage of any law  that would prohibit

or forgive the Company from paying all or a portion of the principal, Interest
or Default Interest on this Note.

25.    Successors and Assigns. This Agreement shall be binding upon all
successors and assigns hereto.

— SIGNATURE PAGE TO FOLLOW —

7





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be signed by its CEO, on
and as of the Issuance Date.

COMPANY

Signature:



By:

___________________________________________________



Title:

___________________________________________________

Address:    ___________________________________________________

___________________________________________________

___________________________________________________



Email:

___________________________________________________



Phone:

___________________________________________________

Facsimile:   ___________________________________________________

JSJ Investments Inc.

Signature:

Sameer Hirji, President

JSJ Investments Inc.

10830 North Central Expressway, Suite 152

Dallas TX 75231

888-503-2599

8





--------------------------------------------------------------------------------

Exhibit 1

Conversion Notice

Reference  is  made  to  the  12%  Convertible  Note  issued  by  iGambit,  Inc.
 (the  "Note"),  dated  April  3,  2017  in  the  principal amount  of  $125,000
 with  12%

interest.  This  note  currently  holds  a  principal balance  of  $125,000.
 The  features  of  conversion  stipulate  a  Conversion  Price  will  be  a
 50%  discount  to  the

lowest VWAP (Volume Weighted Average Price) during the previous twenty (20)
trading days to the date of Conversion.

In  accordance  with  and  pursuant  to  the  Note,  the  undersigned  hereby
 elects  to  convert  $______  of  the  principal/interest  balance  of  the
 Note,  indicated

below into shares of Common Stock (the "Common Stock"), of the Company, by
tendering the Note specified as of the date specified below.

Date of Conversion: __________

Please confirm the following information:

Conversion Amount:  $ ____________________

Conversion Price: $ ____________________ ( ____ % discount from $
____________________)

Number of Common Stock to be issued:
_____________________________________________________________________

Current Issued/Outstanding:
_______________________________________________________________________________

If  the  Issuer  is DWAC  eligible, please  issue the  Common  Stock  into
 which  the Note  is  being converted  in  the  name  of  the  Holder  of  the
 Note  and  transfer

the shares electronically to:

[BROKER INFORMATION]

Holder Authorization:

JSJ Investments Inc.

10830 North Central Expressway, Suite 152  *Do not send certificates to this
address

Dallas, TX 75231

888-503-2599

Tax ID: 20-2122354

Sameer Hirji, President

[DATE]

[CONTINUED ON NEXT PAGE]

9





--------------------------------------------------------------------------------

PLEASE BE ADVISED, pursuant to Section 2(e)(ii) of the Note, “Upon receipt by
the Company of a copy of the Conversion Notice, the Company shall as

soon  as  practicable,  but  in  no  event  later  than  one  (1)  Business  Day
 after  receipt  of  such  Conversion  Notice,  SEND,  VIA  EMAIL,  FACSIMILE
 OR

OVERNIGHT  COURIER,  A  CONFIRMATION  OF  RECEIPT  OF  SUCH  CONVERSION  NOTICE
 TO  SUCH  HOLDER  INDICATING  THAT  THE

COMPANY  WILL  PROCESS  SUCH  CONVERSION  NOTICE  in  accordance  with  the
 terms  herein.  Within  two  (2)  Business  Days  after  the  date  of  the

Conversion Confirmation, the Company shall have issued and electronically
transferred the shares to the Broker indicated in the Conversion Notice; should

the  Company be  unable  to  transfer  the  shares electronically,  they shall,
 within  two  (2)  Business  Days  after  the  date  of  the  Conversion
 Confirmation,  have

surrendered  to  FedEx  for  delivery the  next day to the  address as specified
 in  the Conversion  Notice, a  certificate, registered in  the  name  of  the
 Holder, for

the number of shares of Common Stock to which the Holder shall be entitled.”

Signature:

___________________________

John Salerno

CEO

iGambit, Inc.

10



